Citation Nr: 1709985	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  15-34 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for mood disorder with depressive features, to include bipolar disorder not otherwise specified.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative changes, lumbosacral spine from October 9, 2009, and in excess of 20 percent from March 10, 2014.

3.  Entitlement to an evaluation in excess of 10 percent for radiculopathy, right lower extremity.

4. Entitlement to an evaluation in excess of 10 percent from October 9, 2009, and in excess of zero percent from March 10, 2014, for radiculopathy, left lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from March 2001 to June 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

During the course of the appeal, in an August 2015 rating decision, the RO increased the disability rating of the service-connected low back disorder to 20 percent effective from March 10, 2014.  The currently-assigned staged ratings do not represent the maximum disability ratings assignable for this disability, and the Veteran has not indicated that the current staged ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

In the August 2015 rating decision, the RO also decreased the evaluation of radiculopathy, left lower extremity, from 10 percent disabling, to zero percent effective March 10, 2014.  As this reduction did not result in a decrease in the overall amount of compensation payable, the due process requirements of 38 C.F.R. § 3.105(e) do not apply.  VAOPGCPREC 71-91.   

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in October 2016.  

After the Board hearing, the Veteran Veteran's representative submitted additional evidence.  He waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).

The issues of entitlement to TDIU and a higher disability rating for mood disorder with depressive features, to include bipolar disorder not otherwise specified, are adjudicated herein below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In October 2016, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal concerning the issue of entitlement to a TDIU is requested.

2.  The service-connected mood disorder with depressive features, to include bipolar disorder not otherwise specified (NOS), is not manifested by any higher-level symptomatology; all higher-level symptomatology is due to a nonservice-connected personality disorder.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for the assignment of a disability rating in excess of 30 percent for mood disorder with depressive features, to include bipolar disorder NOS, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9433 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew his appeal at the Board hearing as it concerns the issue of TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.

II.  Increased Rating

The Veteran is seeking an increased rating for mood disorder with depressive features, to include bipolar disorder NOS.  He filed a claim for increase in October 2009, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A. Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

B. Rating Schedule

The Veteran has been assigned a 30 disability throughout the appeal period.  This rating is assigned under 38 C.F.R. § 4.130, DC 9433, for "persistent depressive disorder (dysthymia)."  

The schedular disability rating criteria are set forth in the General Rating Formula for Mental Disorders of 38 C.F.R. § 4.130.    


General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication
0

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, section 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Id. at 117-18.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").

It is error where the Board fails to adequately assess evidence of a sign or symptom experienced by the veteran, misrepresents the meaning of a symptom, or fails to consider the impact of the veteran's symptoms as a whole.  However, the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria, including suicidal ideation, is not necessarily dispositive of any particular disability level.  Bankhead v. Shulkin, No. 15-2404 LEXIS 435 (U.S. Vet. App. Mar. 27, 2017).

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (Aug. 4, 2014). 

C. Application of the Rating Schedule

In this case, the Board has carefully considered all assembled evidence and potentially applicable diagnostic codes, and finds that the Veteran's disability picture does not more nearly approximate the rating criteria at a higher disability level as the Veteran's higher-level symptomatology is due to a nonservice-connected condition.

As a threshold matter, the medical records reflect some higher-level symptoms.  For instance, he had a flattened affect in November 2009, April 2010, September 2010 (two occasions), March 2013, and March 2016.  In March 2013, it was noted that he had been experiencing some panic attacks.  In October 2009, the Veteran's father expressed concerns about his memory.  In May 2014, it was also noted that the Veteran had short-term memory impairments.  In October 2012, it was noted that he had poor judgment (although judgment was elsewhere shown to be average, appropriate, fair, or good).  

He also had a disturbed mood.  Most representative of this disturbed mood is a November 2009 VA Mental Health record, which described his mood as "slightly irritable and sarcastic at times."  Also representative, an October 2012 VA examination indicated that the Veteran's bipolar disorder involved mood instability.  His VA medical records nearly uniformly described him as angry (until October 2013, when it was noted that he was not very angry any more).  

Thus, the Veteran's disability has manifested with some symptoms at the higher, 50 percent level.  There are also some symptoms at the 70 percent level.  In March 2013, he voiced some suicide ideation.  

There was also some impaired impulse control.  For instance, in January 2009 and February 2009 VA, he admitted to past physical violence against his wife.  He was admitted for treatment in November 2009 after arguing with his brother, throwing him to the floor, and attempting to strangle him; he was noted at that time to have a history of poor impulse control.  

Next, there is some indication of neglect of personal appearance and hygiene in September 2010, August 2013, October 2013, February 2014, and March 2014.  

Furthermore, when viewing the medical records and VA examinations overall, the most predominant manifestation of his condition is his inability to establish and maintain effective relationships.  Throughout the appeal period, he lived with his parents and brother, but the medical records repeatedly document his difficulty getting along with each family member other than his father.  Particularly representative is an August 2011 VA Mental Health record, which records the Veteran's report of feeling tense and irritability especially with his mother and brother.  It was noted that hostility and resentment were intense at times, and he would "blow up" if his mother yelled at him.  In October 2009, he had a "recent two hour verbal fight with his mother."  Also, as indicated, he was hospitalized in November 2009 for several days after choking and threatening to kill his brother.  In June 2013, it was noted that he had "exploded verbally . . . at his mother."  Such instances are pervasive throughout his medical records.  

Similarly, the Veteran was divorced from his wife during the appeal period.  She lived in a different state and he continued to call her in order to maintain communication with his two children.  There is no instance in his medical records indicating any degree of anger directed at his children, but those records are replete with instances of hostility towards his ex-wife.  For instance, in February 2010, it was noted that he had in the past periodically made violent threats towards his ex-wife and continued to vocalize similar feelings towards her at that time; she had previously had a restraining order against him for this reason.  In April 2010, he had an "urge to harm his ex[-]wife," and in May 2010, it was again noted that he "blew up . . . at his ex[-]wife over the phone."  In August 2010, the Veteran had anxiety about a potential bench warrant for "alleged threats" to his ex-wife, although he denied this.  At a March 2011 VA Group therapy session, the Veteran reported that his ex-wife told him she had fears he might come to try to harm her; he felt that she did not deserve respect.  He also failed to pay child support.  In October 2010, he explained that he refused to pay child support because he felt his ex-wife was a kidnapper.  Eventually, this degree of hostility appears to have abated, as indicated in July 2015 when it was noted that the Veteran was regular with child support and calling his children regularly.  

Notwithstanding this degree of anger and hostility with his immediate family members and ex-wife, his medical records also show that he maintained a few friendships during the appeal period and at least one romantic relationship.  A January 2009 VA examination shows that he had friends, although he did not do much with them other than "just hang out" because he had no money.  At a November 2009 VA examination, he reported one friend whom he saw twice per week.  In February 2010, it was noted that a girlfriend of six months had broken up with him.  In March 2010 he had a "new friend," and in April 2010 it was noted that his bedtime was variable based on activities with his friends.  In August 2010, he reported spending time with a friend.  In August 2013, it was noted that the Veteran had a court hearing, and he brought along a friend who helped keep him calm.  In November 2013, a friend completed a questionnaire for the Veteran's Social Security application, and he wrote that they spent four to five hours per week talking.  At a March 2014 VA examination, it was noted that he had a friend he talked to daily; a number of friends on Facebook; and talked with other friends regularly.  In March 2016, it was noted that he had a girlfriend for seven years.  In March 2013, by comparison, it was noted that the Veteran found it difficult to makes friends or to build relationships.  

Two friends also wrote supporting letters.  In October 2016, a friend explained that he had known the Veteran for approximately 13 years.  He found the Veteran to be "withdrawn from society," such that it was difficult to get him to go out to public events, and he tended to "hole up in his girlfriend's apartment and not come out for days."  This friend further explained that the Veteran was "estranged" from members of his family, except his father with whom he maintained a close relationship.  

A different friend wrote in November 2016 that she had known the Veteran for 7 years.  She explained that the Veteran had a couple of friends he talked to, but "very few."  In an April 2013 Social Security Function Report, she identified herself as the Veteran's "girlfriend/ex fiance[ ]," and wrote that they talked daily and saw each other every week.    

In a Social Security Function Report completed the same day in April 2013, the Veteran marked that he did not spend time with others.  He handwrote that "I don't because I don't like to be with people."  There are other indications of exaggeration.  For instance, the Veteran was denied Social Security disability benefits, and the Administrative Law Judge's decision notes that the Veteran, at a hearing, testified that he used a walker to walk.  The Administrative Law Judge explained that this was not supported by the record.  This decision went on to identify numerous other inconsistencies in the Veteran's presentation.  Such evidence tends to undermine the credibility of the Veteran's assertions as it shows he misrepresents his condition for purposes of secondary gain.  

In either event, this evidence tends to show some degree of inability to establish and maintain effective relationships, especially as it pertains to his mother, brother, and ex-wife.  

There is also some indication of difficulty in adapting to stressful circumstances (including work or a worklike setting).  He did not work for most of the appeal period except for some hours "under the table at a family friend's restaurant," as reported in February 2010.  In September 2010, he reported that he could not stand working near most people.  It was summarized at an October 2012 VA examination that he "tried working, [but was] unable to do it." He could not paint boats because of his neck; he drove a rental truck, but "could not put up with peoples' stupidity"; the longest he worked was one month and his last job was two months prior.  In November 2014, he was given a work note by his VA provider indicating he may return to work with no restrictions, and in July 2015, it was noted that he was working regularly.  At his Board hearing, he explained that he drove a truck and had been able to maintain employment only since November of the prior year.  Board Hr'g Tr. 6, 12.  In this capacity, he did all he could do to control his anger on the road.  Board Hr'g Tr. 4.  Thus, there is some evidence of a deficiency in work.  

Despite this evidence of higher-level symptomatology, the weight of the professional medical opinions attributes his impaired functioning to a nonservice-connected personality disorder.  As an inpatient in November 2009, it was found that he had cluster B personality traits, which were prominent with a sense of entitlement and dependency on others.  A VA examiner in November 2009 also concluded that his primary diagnosis was seen to be his personality disorder, NOS with cluster B traits, which appeared to have resulted in disruption in his interpersonal functioning partner relational problems and adjustment disorder to a large extent.  The VA examiner found that the depressive disorder due to medical condition had a mild effect on his occupational and social functioning.  

Likewise, a VA examiner in October 2012 found that the symptoms of each diagnosis could be differentiated.  This VA examiner found that the Veteran's bipolar disorder involved mood instability whereas the personality disorder involved interpersonal intolerance of others.  The VA examiner explained that the Veteran's main difficulty was with interpersonal relationships and those focused around his personality disorder issues.  

A Social Security examiner in November 2013 likewise found that the Veteran expressed difficulties with personal interaction and attitudes suggestive of a disorder of personality.

Then a VA examiner in March 2014 also found that it was possible to differentiate the symptomatology of each condition.  The VA examiner explained that the unspecified personality disorder with cluster B traits was seen to be his primary diagnosis and was the primary cause of occupational, interpersonal, motivational and some mood disturbance, whereas the unspecified bipolar and related mood disorder was seen to cause the Veteran's depressed mood as well as some of his anger and mood disturbance.  

Thus, overall, the evidence makes it more likely than not that the Veteran's nonservice-connected personality disorder is the cause of his higher-level occupational and social impairments.  Thus, this symptomatology may not be attributed to the service-connected disability to support a higher rating.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The GAF scores assigned for the service-connected disability also support this determination.  Many of the medical records contain varying GAF scores, which are not attributed to either the service-connected disability or the nonservice-connected personality disorder.  As the remaining evidence differentiates these scores, the Board finds such scores to be more persuasive than the undifferentiated scores.  Specifically, the October 2012 VA examiner gave a GAF score of 70 for the service-connected bipolar disorder and a GAF score of 60 for the personality disorder.  The Board is also mindful that the American Psychiatric Association has stopped using GAF scores due to their lack of validity.  See, e.g., 79 Fed. Reg. 45093.  Thus, the GAF scores provide some, but little evidentiary value.   

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a higher disability rating at any time during the appeal period.  See 38 C.F.R. § 4.7.  As the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, a rating higher than 30 percent is not assignable for his service-connected disability, and staged ratings are not for assignment. 


ORDER

The appeal regarding the issue of entitlement to a TDIU is dismissed.

A disability rating in excess of 30 percent for mood disorder with depressive features, to include bipolar disorder not otherwise specified, is denied.  


REMAND

The Board has reviewed the following issues, but has found that further evidentiary development is warranted:  (1) entitlement to an evaluation in excess of 10 percent for degenerative changes, lumbosacral spine from October 9, 2009 and in excess of 20 percent from March 10, 2014; (2) entitlement to an evaluation in excess of 10 percent for radiculopathy, right lower extremity; and (3) entitlement to an evaluation in excess of 10 percent from October 9, 2009 and in excess of zero percent from March 10, 2014 for radiculopathy, left lower extremity.

The Board finds that a VA examination is needed to determine the current severity of the disabilities and to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016). 

Accordingly, these issues are REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected lumbar spine and radiculopathy conditions.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's lumbar spine and radiculopathy conditions.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including the associated neurologic manifestations.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.

2.  Finally, readjudicate the remanded claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


